DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/30/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-16, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kenalty et al. (US 20130276235 A1), herein referred to as Kenalty, in view of Burns et al. (US 4124908 A), herein referred to as Burns.
Regarding claim 1, Kenalty discloses a foldup evacuation sled, comprising: a bottom sheet (bottom sheet 50) having a head end and a foot end; a mattress (foam layer 90) disposed above the bottom sheet; a support sheet (patient support sheet 80) disposed above the mattress, wherein a margin stack comprising periphery portions of the bottom sheet and the support sheet forms a sandwiched margin left side and a sandwiched margin right side (see FIG. 10 and 11, foam mattress 90 and reinforcing plastic sheet 92 are disposed within the perimeter edges of the bottom sheet 50 and patient support sheet 80, furthermore, per paragraph [0049] the foam mattress may be dimensioned smaller than the patient support sheet 80); a plurality of horizontal straps affixed to the sandwiched margin left side and to the sandwiched margin right side, wherein the horizontal straps comprise a chest strap, a waist strap, a knee strap, and a thigh strap (see FIGS. 15a-d, chest securing strap 82, waist securing strap 84, leg securing strap 86, and adjustable closure strap 28, coupled to the sides of the evacuation mattress seen in FIGS. 12 and 13), and wherein peripheral portions of a stack including the bottom sheet, the mattress and the support sheet form a sandwiched left side and a sandwiched right side which are configured to respectively enclose at least portions of left and right sides of a person lying on the support sheet when the horizontal straps are tightened to secure the person (different straps provide support in different areas of a patient with regards to a patient’s size, seen in FIGS. 15a-15d); a plurality of spinal boards (rigid spinal boards 60, 62, and 63) disposed between the bottom sheet and the mattress, wherein the spinal boards are spaced apart from each other (see FIG. 9, gaps seen between each of the spinal boards); a plurality of wheel assemblies (wheel assemblies 64) mounted on each spinal board, wherein each wheel assembly has a wheel extending through respective holes in the bottom sheet (see paragraph [0041], wheel portions extend through openings in the bottom sheet 50). Kenalty discloses a  foot section 20 coupled to the bottom sheet providing a foot pocket but does not explicitly disclose a leg/torso cover coupled to the bottom sheet and dimensioned to substantially enclose legs and lower torso of the person when the leg/torso cover is folded upward over the person lying on the support sheet, wherein the knee and thigh straps overlie the leg/torso cover when the leg/torso cover is folded upward over the person and the knee and thigh straps are tightened. Burns, however, discloses a rescue and transportation device comprising a foot end 20 disposed at the foot of the device that folds over to support the feet and legs of an occupant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kenalty with the foot end of Burns in order to provide foot support for an occupant. Examiner further notes that while not explicitly indicated in the teachings of Burns, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to have extended the length of the foot end taught by Burns to have thigh straps overly the foot end in the folded position since it has been held with regards to changes in size/proportion, “ where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” See in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 5, Kenalty (in view of Burns) teaches wherein the leg/torso cover is configured such that the sandwiched left and right sides overlie peripheral portions of the leg/torso cover when the leg/torso cover is folded upward over the person and the horizontal straps are tightened (Burns, see FIG. 5, side flaps 24 and 26 can fold over foot end 22).
Regarding claim 6, Kenalty (in view of Burns) teaches wherein the plurality of spinal boards are arranged along the longitudinal direction (Kenalty, see FIGS. 8 and 9).
Regarding claim 7, Kenalty (in view of Burns) does not explicitly teach comprising an additional mattress disposed between the bottom sheet and the mattress, wherein the additional mattress has a plurality of openings in which the spinal boards are respectively disposed. However, Kenalty shows in FIG. 8 an embodiment showing the structure of the sled comprises foam layer 90 and an additional layer of foam or a second mattress is disposed below a reinforcing plastic piece 92. Furthermore, Kenalty shows in FIG. 8 the second mattress layer disposed between a first reinforcing plastic sheet and a bottom sheet 50 where said layer is provided with an openings where spinal boards 60, 62, and 63 are disposed therein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kenalty to have a second mattress and a plurality of openings to facilitate spreading the spinal boards further apart from each other for the purposes of facilitating a longer area of support that is also thicker for additional cushioning.
Regarding claim 9, Kenalty (in view of Burns) does not explicitly teach a plurality of foot roll/tow straps affixed to a bottom surface of the bottom sheet near the foot end, wherein the foot roll/tow straps are configured such that one or more caregivers roll or tow the person lying on the support sheet; and a plurality of head roll/tow straps affixed to a bottom surface of the bottom sheet near the head end, wherein the head roll/tow straps are configured such that the one or more caregivers roll or tow the person lying on the support sheet. However, Kenalty teaches at least one foot end towing strap 70 and at least one head towing strap 72 for the purpose of guiding the movement of an occupant in the sled. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kenalty to comprise a plurality of both foot towing straps and head towing straps since it has been held that “duplication of parts has no patentable significance unless a new and unexpected result is produced.” See In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Regarding claim 10, Kenalty (in view of Burns) teaches at least one anti-wear sheet affixed to a bottom surface of the bottom sheet in a portion in which the spinal boards are disposed (Kenalty, see FIG. 8 and paragraph [0053], second reinforcing plastic sheet 94 is disposed below the bottom sheet 50).
Regarding claim 11, Kenalty (in view of Burns) teaches at least one heavy duty layer affixed to a bottom surface of the bottom sheet, wherein the heavy duty layer is coated with anti-fungal, anti-bacterial and fire-retardant materials (Kenalty specifically teaches covering the bottom sheet 50 in a flame retardant, durable material resistant to bacteria/fungal growth such as Kevlar, or ballistic nylon, see paragraph [0045]).
Regarding claim 12, Kenalty (in view of Burns) teaches a plurality of loop/side carrying handles affixed to the sandwiched margin left side and to the sandwiched margin right side (Kenalty, shoulder handles 41 and leg handles 40).
Regarding claim 13, Kenalty (in view of Burns) teaches the horizontal straps are disposed along a
direction substantially perpendicular to the longitudinal direction when tightened, and wherein:
the chest strap includes a strap portion affixed to the sandwiched margin left side, a strap connector portion affixed to the sandwiched margin right side, and a connector that couples the strap portion to the strap connector portion (Kenalty, chest securing straps 82, see FIGS. 15a-d, straps comprise at least one strap portion, strap connector portion, and a connector that couples said portions together); the waist strap disposed at a lower side of the chest strap and includes a strap portion affixed to the sandwiched margin left side, a strap connector portion affixed to the sandwiched margin right side, and a connector that couples the strap portion to the strap connector portion (Kenalty, waist securing strap 84, see FIGS. 15a-d, straps comprise at least one strap portion, strap connector portion, and a connector that couples said portions together); the thigh strap disposed at a lower side of the waist strap and includes a strap portion affixed to the sandwiched margin left side, a strap connector portion affixed to the sandwiched margin right side, and a connector that couples the strap portion to the strap connector portion (Kenalty, leg securing strap 86, see FIGS. 15a-d, straps comprise at least one strap portion, strap connector portion, and a connector that couples said portions together); and the knee strap disposed at a lower side of the thigh strap and includes a strap portion affixed to the sandwiched margin left side, a strap connector portion affixed to the sandwiched margin right side, and a connector that couples the strap portion to the strap connector portion (Kenalty, adjustable closure strap 28, see FIGS. 15a-d, straps comprise at least one strap portion, strap connector portion, and a connector that couples said portions together). Examiner further notes that the size of an occupant can vary, otherwise It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kenalty to have fabricated the evacuation sled with the straps disposed across the desired positions.
Regarding claim 14, Kenalty discloses a foldup evacuation sled, comprising: a bottom sheet (bottom sheet 50) having a head end and a foot end; a first mattress (foam layer 90) disposed above the bottom sheet; a second mattress disposed above the first mattress (see FIG. 8, second mattress layer disposed between first reinforcing plastic sheet and bottom sheet 50); a support sheet (patient support sheet 80) disposed above the second mattress, wherein a margin stack comprising periphery portions of the bottom sheet and the support sheet forms a sandwiched margin left side and a sandwiched margin right side (see FIG. 10 and 11, foam mattress 90 and reinforcing plastic sheet 92 are disposed within the perimeter edges of the bottom sheet 50 and patient support sheet 80, furthermore, per paragraph [0049] the foam mattress may be dimensioned smaller than the patient support sheet 80); a plurality of horizontal straps affixed respectively to the sandwiched margin left side and to the sandwiched margin right side, wherein the horizontal straps comprise a chest strap, a waist strap, a knee strap, and a thigh strap (see FIGS. 15a-d, chest securing strap 82, waist securing strap 84, leg securing strap 86, and adjustable closure strap 28, coupled to the sides of the evacuation mattress seen in FIGS. 12 and 13); a plurality of spinal boards (rigid spinal boards 60, 62, and 63) disposed between the bottom sheet and the second mattress (see FIG. 8), wherein the spinal boards are spaced apart from each other (see FIG. 9, gaps seen between each of the spinal boards) and wherein the first mattress has a plurality of openings in which the spinal boards are respectively disposed (see FIG. 8, openings in first mattress allow provide an area to fit spinal boards within); a plurality of wheel assemblies (wheel assemblies 64) mounted on each spinal board, wherein each wheel assembly has a wheel extending through respective holes in the bottom sheet (see FIG. 8, wheels extend past the bottom sheet 50 suggesting holes). Kenalty discloses a  foot section 20 coupled to the bottom sheet providing a foot pocket but does not explicitly disclose a leg/torso cover coupled to the bottom sheet and dimensioned to substantially enclose legs and lower torso of a person when the leg/torso cover is folded upward over the person lying on the support sheet, wherein the knee and thigh straps overlie the leg/torso cover when the leg/torso cover is folded upward over the person and the knee and thigh straps are tightened. Burns, however, discloses a rescue and transportation device comprising a foot end 20 disposed at the foot of the device that folds over to support the feet and legs of an occupant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kenalty with the foot end of Burns in order to provide foot support for an occupant. Examiner further notes that while not explicitly indicated in the teachings of Burns, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to have extended the length of the foot end taught by Burns to have thigh straps overly the foot end in the folded position since it has been held with regards to changes in size/proportion, “ where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 15, Kenalty (in view of Burns) does not explicitly teach peripheral portions of a stack including the bottom sheet, the first and second mattresses, and the support sheet form a sandwiched left side and a sandwiched right side which are configured to respectively enclose at least portions of left and right sides of a person lying on the support sheet when the horizontal straps are tightened to secure the person. Examiner notes however, that modifying the proportions to increase the area of the first and second mattresses does not bear patentable weight since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” See in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In this case, increasing the area of the mattress would result in cushion more of an occupant lying within the sled. It should further be noted that since the size of an occupant can vary, a smaller occupant would have their sides covered by the periphery edges of the support layer, bottom layer, and mattresses taught by Kenalty.
Regarding claim 16, Kenalty (in view of Burns) teaches wherein the leg/torso cover is configured such that the sandwiched left and right sides overlie peripheral portions of the leg/torso cover when the leg/torso cover is folded upward over the person and the horizontal straps are tightened (Burns, see FIG. 5, side flaps 24 and 26 can fold over foot end 22).
Regarding claim 20, Kenalty (in view of Burns) teaches the plurality of spinal boards are arranged along the longitudinal direction (Kenalty, see FIGS. 8 and 9).
Regarding claim 22, Kenalty (in view of Burns) does not explicitly teach a plurality of foot roll/tow straps affixed to a bottom surface of the bottom sheet near the foot end, wherein the foot roll/tow straps are configured such that one or more caregivers roll or tow the person lying on the support sheet; and a plurality of head roll/tow straps affixed to a bottom surface of the bottom sheet near the head end, wherein the head roll/tow straps are configured such that the one or more caregivers roll or tow the person lying on the support sheet. However, Kenalty teaches at least one foot end towing strap 70 and at least one head towing strap 72 for the purpose of guiding the movement of an occupant in the sled. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kenalty to comprise a plurality of both foot towing straps and head towing straps since it has been held that “duplication of parts has no patentable significance unless a new and unexpected result is produced.” See In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Regarding claim 23, Kenalty (in view of Burns) teaches at least one anti-wear sheet affixed to a bottom surface of the bottom sheet in a portion in which the spinal boards are disposed (Kenalty, see FIG. 8 and paragraph [0053], second reinforcing plastic sheet 94 is disposed below the bottom sheet 50).
Regarding claim 24, Kenalty (in view of Burns) teaches at least one heavy duty layer affixed to a bottom surface of the bottom sheet, wherein the heavy duty layer is coated with anti-fungal, anti-bacterial and fire-retardant materials (Kenalty specifically teaches covering the bottom sheet 50 in a flame retardant, durable material resistant to bacteria/fungal growth such as Kevlar, or ballistic nylon, see paragraph [0045]).
Regarding claim 25, Kenalty (in view of Burns) teaches the horizontal straps are disposed along a
direction substantially perpendicular to the longitudinal direction when tightened, and wherein:
the chest strap includes a strap portion affixed to the sandwiched margin left side, a strap connector portion affixed to the sandwiched margin right side, and a connector that couples the strap portion to the strap connector portion (Kenalty, chest securing straps 82, see FIGS. 15a-d, straps comprise at least one strap portion, strap connector portion, and a connector that couples said portions together); the waist strap disposed at a lower side of the chest strap and includes a strap portion affixed to the sandwiched margin left side, a strap connector portion affixed to the sandwiched margin right side, and a connector that couples the strap portion to the strap connector portion (Kenalty, waist securing strap 84, see FIGS. 15a-d, straps comprise at least one strap portion, strap connector portion, and a connector that couples said portions together); the thigh strap disposed at a lower side of the waist strap and includes a strap portion affixed to the sandwiched margin left side, a strap connector portion affixed to the sandwiched margin right side, and a connector that couples the strap portion to the strap connector portion (Kenalty, leg securing strap 86, see FIGS. 15a-d, straps comprise at least one strap portion, strap connector portion, and a connector that couples said portions together); and the knee strap disposed at a lower side of the thigh strap and includes a strap portion affixed to the sandwiched margin left side, a strap connector portion affixed to the sandwiched margin right side, and a connector that couples the strap portion to the strap connector portion (Kenalty, adjustable closure strap 28, see FIGS. 15a-d, straps comprise at least one strap portion, strap connector portion, and a connector that couples said portions together). Examiner further notes that the size of an occupant can vary, otherwise It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kenalty to have fabricated the evacuation sled with the straps disposed across the desired positions.
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable Kenalty, in view of Burns, and further in view of Beaulieu et al. (US 20150143634 A1), herein referred to as Beaulieu.
Regarding claim 8, Kenalty (in view of Burns) does not explicitly teach a first stiffener sheet disposed between the spinal boards and the mattress, wherein the first stiffener sheet is disposed substantially in the middle of the plurality of spinal boards; and a second stiffener sheet that supports foot/ankle portion of the person, wherein the second stiffener sheet is disposed between the bottom sheet and the additional mattress. Beaulieu, however, discloses an apparatus 100 comprising a plurality of layered sheet assemblies 110, 111, 120, 130, and 135 having a plurality of plates 140 (see FIG. 10) where said plates are disposed along the head end, center, and foot end of the apparatus for the purpose of protecting a patient being transported on the apparatus (paragraph [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evacuation sled of Kenalty to have plates disposed within the apparatus as taught by Beaulieu in order to provide a protective surface when transporting patients.
Regarding claim 21, Kenalty (in view of Burns) does not explicitly teach a first stiffener sheet disposed between the spinal boards and the mattress, wherein the first stiffener sheet is disposed substantially in the middle of the plurality of spinal boards; and a second stiffener sheet that supports foot/ankle portion of the person, wherein the second stiffener sheet is disposed between the bottom sheet and the additional mattress. Beaulieu, however, discloses an apparatus 100 comprising a plurality of layered sheet assemblies 110, 111, 120, 130, and 135 having a plurality of plates 140 (see FIG. 10) where said plates are disposed along the head end, center, and foot end of the apparatus for the purpose of protecting a patient being transported on the apparatus (paragraph [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evacuation sled of Kenalty to have plates disposed within the apparatus as taught by Beaulieu in order to provide a protective surface when transporting patients.
Allowable Subject Matter
Claims 2-4 and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient sleds and stretchers relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Kenalty, Burns, and Beaulieu.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/18/2022